Name: Commission Regulation (EEC) No 1521/91 of 4 June 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 142/16 Official Journal of the European Communities 6. 6 . 91 COMMISSION REGULATION (EEC) No 1521/91 of 4 June 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 7 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 321 , 21 . 11 . 1990, p . 6 . 6. 6 . 91 Official Journal of the European Communities No L 142/ 17 ANNEX Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 1 New potatoes 25,63 1085 202,56 52,75 178,85 5778 19,72 39150 59,43 17,86 1.20 0702 00 10 0702 00 90 I Tomatoes 61,09 2586 482,72 125,71 426,22 13771 46,99 93295 141,62 42,57 1.30 0703 10 19 Onions (other than seed) 30,63 1297 242,05 63,04 213,72 6905 23,56 46782 71,01 21,34 1.40 0703 20 00 Garlic 187,29 $929 1 479,80 385,38 1 306,59 42215 144,05 285999 434,16 130,49 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 10 ex 0704 10 90 I Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 28,16 1 192 222,51 57,94 196,46 6347 21,66 43004 65,28 19,62 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 82,87 3 508 654,77 170,52 578,13 18 679 63,74 126547 192,10 57,74 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 10 0705 1 1 90 I Cabbage lettuce (head lettuce) 56,80 2404 448,80 116,88 396,27 12803 43,69 86740 131,67 39,57 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 41,34 1750 326,63 85,06 288,40 9318 31,79 63128 95,83 28,80 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 1 1 0707 00 19 I Cucumbers 34,80 1473 274,96 71,60 242,78 7844 26,76 53142 80,67 24,24 1.160 0708 10 10 0708 10 90 I Peas (Pisum sativum) 148,31 6279 1 171,83 305,18 1 034,67 33429 114,07 226477 343,81 103,34 1.170 Beans : , ||IIIIIl l 1.170.1 0708 20 10 0708 20 90 I Beans (Vigna spp., Phaseolusspp.) 108,06 4575 853,79 222,35 753,85 24356 83,11 165010 250,49 75,29 1.170.2 0708 20 10 0708 20 90 I Beans (Phaseolus ssp., vulga ­ris var. Compressus Savi) 145,81 6173 1 152,03 300,02 1017,19 32864 112,15 222651 338,00 101,59 1.180 ex 0708 90 00 \ Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 Asparagus : || ||||II\ II I 1.200.1 ex 0709 20 00  green 247,45 10476 1 955,05 509,15 1 726,21 55773 190,32 377849 573,60 172,41 1.200.2 ex 0709 20 00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 76,89 3255 607,54 158,22 536,43 17331 59,14 117419 178,25 53,57 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 547,80 23 223 4305,96 1 127,97 3777,47 112445 420,46 845160 1 271,93 383,30 1.240 0709 60 10 Sweet peppers 93,45 3956 738,38 192,29 651,95 21064 71,88 142705 216,63 65,11 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 76,96 3258 608,09 158,36 536,91 17347 59,19 117525 178,41 53,62 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 61,20 2591 483,56 125,93 426,96 13794 47,07 93457 141,87 42,64 2.30 ex 0804 30 00 Pineapples, fresh 44,58 1887 352,26 91,74 311,02 10049 34,29 68080 103,35 31,06 2.40 ex 0804 40 10 ex 0804 40 90 I Avocados, fresh 100,16 4240 791,39 206,10 698,76 22576 77,04 152951 232,19 69,79 No L 142/ 18 Official Journal of the European Communities 6. 6 . 91 Code CN code 1 Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 l Guavas and mangoes, fresh 126,06 5337 996,00 259,39 879,42 28413 96,96 192496 292,22 87,83 2.60 Sweet oranges, fresh : \ \ | 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 86,60 3666 680,95 178,21 604,58 19495 66,57 132732 200,78 60,13 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels , Navelines , Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 33,27 1408 262,93 68,47 232,15 7500 25,59 50817 77,14 23,18 2.60.3 0805 10 19 illl|| II\ ||IlII|| 0805 10 29 0805 10 39 0805 10 49 1  Others 34,76 1471 273,98 71,38 242,95 7711 26,79 53142 80,45 24,27 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 98,73 4183 780,66 203,45 688,69 22082 76,12 151013 229,30 68,30 2.70.2 ex 0805 20 30 \  Monreales and Satsumas 88,01 3726 695,36 181,09 613,97 19 837 67,69 134391 204,01 61,32 2.70.3 ex 0805 20 50  Mandarins and wilkings 100,89 4271 797,16 207,60 703,86 22741 77,60 154067 233,88 70,29 2.70.4 ex 0805 20 70 ex 0805 20 90 I  Tangerines and others 71,12 3011 561,97 146,35 496,19 16031 54,70 108612 164,88 49,55 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 54,21 2295 428,30 111,54 378,17 12218 41,69 82777 125,66 37,77 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 131,21 5555 1 036,70 269,99 915,35 29 574 100,92 200361 304,16 91,42 2.90 Grapefruit, fresh : 1 ||| I II|||||| 2.90.1 ex 0805 40 00  white 45,52 1927 359,67 93,66 317,57 10260 35,01 69512 105,52 31,71 2.90.2 ex 0805 40 00  pink 76,06 3220 600,96 156,51 530,62 17144 58,50 116147 176,32 52,99 2.100 0806 10 11 0806 10 15 0806 10 19 1 Table grapes 156,82 6639 1 239,04 322,68 1 094,02 35347 120,62 239468 363,53 109,26 2.110 0807 10 10 Water-melons 33,80 1431 267,08 69,55 235,82 7619 26,00 51618 78,36 23,55 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 62,52 2647 493,99 128,65 436,17 14092 48,09 95474 144,93 43,56 2.120.2 ex 0807 10 90  other 75,16 3182 593,89 154,66 524,37 16942 57,81 114780 174,24 52,37 2.130 0808 10 91 0808 10 93 0808 10 99 1 Apples 59,97 2538 473,81 123,39 418,35 13516 46,12 91573 139,01 41,78 2.140 Pears ||\ ||||I || 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 I Pears  Nashi (Pyrus pyrifo ­ lia) 155,40 6579 1 227,80 319,75 1 084,09 35026 119,52 237295 360,23 108,27 2.140.2 0808 20 31 il\ \ III ||liIlII 0808 20 33 0808 20 35 \ Other 72,88 3085 575,86 149,97 508,46 16428 56,06 111296 168,95 50,78 0808 20 39 \ \ I IlI \ ||Il 2.150 0809 10 00 Apricots 112,18 4749 886,34 230,83 782,60 25285 86,28 171302 260,05 78,16 2.160 0809 20 10 0809 20 90 1 Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 116,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 144,84 6132 1 144,42 298,04 1010,46 32647 111,40 221 180 335,76 100,92 6 . 6 . 91 Official Journal of the European Communities No L 142/19 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 156,80 6638 1 238,87 322,64 1 093,86 35342 120,60 239434 363,48 109,25 2.190 0809 40 11 0809 40 19 Plums 197,73 8 371 1 562,27 406,86 1 379,41 44568 152,08 301939 458,36 137,77 2.200 0810 10 10 0810 10 90 Strawberries 152,22 6444 1 202,69 313,22 1061,92 34310 117,08 232443 352,86 106,06 2.205 0810 20 10 Raspberries 1 277,7 54094 10095,11 2629,09 8913,49 287990 982,76 1 951 064 2961,86 890,25 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch .^ 129,01 5461 1019,31 265,46 900,00 29078 99,23 197001 299,06 89,89 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 345,60 14631 2730,54 711,12 2410,94 77896 265,81 527728 801,13 240,79 2.250 ex 0810 90 30 Lychees 196,21 8306 1 550,22 403,72 1 368,77 44224 150,91 299609 454,83 136,70